Exhibit 10.1
 
 
SEPARATION AND RELEASE AGREEMENT
 
This Separation and Release Agreement (the “Agreement”), by and among BBCN
Bancorp, Inc. (together with its subsidiaries, “BBCN”), BBCN Bank and Alvin D.
Kang (“Executive”), is effective as of the close of business on January 14, 2013
(the “Effective Date”).
 
WHEREAS, BBCN and Executive have mutually agreed that Executive’s employment and
service as an executive officer of and a director of BBCN will terminate in
accordance with this Agreement; and
 
WHEREAS, BBCN and Executive desire to enter into this Agreement to memorialize
the terms of, and each party’s rights and obligations in connection with, the
termination of Executive’s employment and service as a director.
 
NOW, THEREFORE, in consideration of the mutual covenants and promises contained
herein and other good and valuable consideration, including the execution of the
Release Agreement (as hereinafter defined) by Executive, the receipt and
sufficiency of which is hereby acknowledged by the parties hereto, the parties
agree as follows:
 
1) Termination of Service.  Executive’s employment with BBCN, and any and all of
Executive’s other positions and offices (including service as a director) with
BBCN, will terminate effective as of the close of business on January 31, 2013
without the need for any further action by Executive (the “Termination Date”).
 
2) Duties and Authority.  During the period from the Effective Date through the
Termination Date, except as otherwise directed by BBCN’s Board of Directors,
Executive will continue to perform his Chief Executive Officer duties on an
active full-time basis and will provide advice and assistance to aid in
transition to his successor, as reasonably requested by BBCN’s Board of
Directors.  After the Termination Date, Executive shall have no authority to act
on behalf of BBCN, or to bind BBCN to any undertaking or agreement.
 
3) Accrued Obligations; Reimbursements. Within five (5) business days after the
Termination Date, BBCN shall pay to Executive any earned but unpaid annual base
salary and any accrued but unused vacation pay, and, in accordance with the
applicable expense reimbursement policy, as soon as practicable following
submission of all applicable documentation, any expense reimbursement payments
owed to Executive for expenses incurred prior to the Termination Date.
 
4) Payments and Benefits.  In addition to the accrued and other amounts
described in Section 3 of this Agreement, provided Executive executes the
Release and Waiver of Claims attached hereto as Exhibit A (the “Release
Agreement”) on January 31, 2013, and does not revoke the Release Agreement
within the seven (7) day revocation period following execution thereof,
BBCN  shall pay or provide to Executive the following (in each case, subject to
withholding of applicable taxes):
 
 
 

--------------------------------------------------------------------------------

 
 
a) a lump sum cash payment equal to Six Hundred and Seventy-Five Thousand
Dollars ($675,000) payable after the Termination Date promptly after the Release
Agreement has been executed and the seven-day revocation period has expired;
 
b) a lump sum cash bonus in the amount of $119,500 in respect of 2012 under
BBCN’s annual cash bonus incentive plan (its “Performance Incentive Plan” or
“PIP”), payable at the same time 2012 PIP bonuses are paid to other PIP
participants; and
 
c) a $40,000 credit relating to 2012 will be made to Executive’s deferral
account under the Long Term Incentive Agreement by and between Nara Bank and
Executive, dated June 27, 2008, (the “Incentive Agreement”) with such credit and
any distributions to be made in accordance with the terms of the Incentive
Agreement.  In connection with any merger of BBCN in which it is not the
surviving entity, or in any sale of all or substantially all its assets or any
similar transaction, BBCN will take appropriate steps to have the Incentive
Agreement assumed by the acquiring party.
 
5) Stock Options.   Executive’s vested stock options that are outstanding as of
the Termination Date will remain exercisable through the last day of the term of
the respective option, as set forth in the applicable stock option agreements,
notwithstanding the termination of Executive’s employment and any terms in the
stock option agreements to the contrary.
 
6) No Other Benefits. Except for (w) the amounts and benefits described in
Sections 3, 4 and 5 of this Agreement, (x) Executive’s rights with respect to
any accrued and vested benefits under any qualified 401(k) savings plan and any
right to continuation of group health coverage at Executive’s expense in
accordance with the Consolidated Omnibus Budget Reconciliation Act of 1985
(COBRA), (y) Executive’s rights to deferred payments under the Incentive
Agreement and the Long Term Incentive Plan pursuant to which the Incentive
Agreement was executed and (z) Executive’s claims for indemnification and
advancement of expenses as a director, officer or employee of BBCN under the
Certificate of Incorporation, Articles of Incorporation or Bylaws of BBCN and
any indemnification agreement, Executive shall not be entitled to any other
payments or benefits from BBCN in respect of his employment or termination
thereof.  For the avoidance of doubt, all of Executive’s unvested outstanding
performance unit awards granted under the Nara Bancorp, Inc. 2001/Nara Bank 2000
Continuation Long Term Incentive Plan or the Nara Bancorp, Inc. 2007 Equity
Incentive Plan (renamed as the BBCN Bancorp, Inc. 2007 Equity Incentive Plan)
and any other unvested outstanding equity awards shall be forfeited as of the
Termination Date.
 
7) Nonsolicitation of Employees.  For a period of eighteen (18) months after the
Termination Date, without the written consent of BBCN’s Board of Directors or a
person authorized thereby (which consent may be withheld in the absolute
discretion of BBCN), Executive shall not, directly or indirectly solicit,
recruit, induce, or encourage any person who is an employee of BBCN during such
eighteen-month period to terminate his or her employment with BBCN or to become
an employee of any organization with which Executive may become affiliated, or
cause or influence any organization with which Executive may become affiliated
to do the same; provided, however, that nothing in this Section 7 shall prohibit
Executive or any organization with which Executive may become affiliated from
(x) soliciting any person whose employment or engagement for services was
terminated by BBCN at least three months prior to the date of such solicitation
provided such termination was not encouraged or assisted by Executive or any
organization with which Executive may become affiliated, or (y) engaging in any
general solicitation not targeted at any employee of BBCN, including any
non-directed executive searches or placing general advertisements for employees
in newspapers or other media of general circulation.
 
 
2

--------------------------------------------------------------------------------

 
 
8) Enforcement.  The parties agree and acknowledge that the obligations of the
parties pursuant to Sections 7 and 10 of this Agreement are of a unique and
special nature and that a party will not have an adequate remedy at law in the
event of a failure by the obligated party to abide by his or its obligations
under such Sections, nor will money damages adequately compensate for the injury
caused by breach of such obligations.  Therefore, it is agreed and hereby
acknowledged by the parties that, in the event of a breach by a party of any of
such obligations, BBCN and/or the Bank, on the one hand, or Executive, on the
other hand, as applicable, shall have the right, among other rights, to damages
sustained thereby and to obtain an injunction or decree of specific performance
from any court of competent jurisdiction to restrain or compel the other party
to perform as agreed in Section 7 or 10 of this Agreement, as
applicable.  Nothing herein shall in any way limit or exclude any other right
granted by law or equity to any party.
 
9) Cooperation.   The parties acknowledge that from time to time the assistance
and cooperation of Executive may be of value with respect to (a) areas and
matters in which Executive was involved during his employment, including with
respect to any internal or external communications concerning the business of
BBCN, his involvement and participation therein and his termination of
employment, and (b) transitioning matters in which Executive was involved during
his employment. Such assistance and cooperation, including Executive’s
compensation and time requirements, shall be determined upon the reasonable
agreement of the parties. Executive will be provided an opportunity to review
and approve any internal or external announcements regarding his termination of
service.  Executive acknowledges that he has approved a press release to be
issued upon the execution and delivery of this Agreement.
 
10) Non-Disparagement.  Executive shall not make any public comments disparaging
or denigrating BBCN, including each of its respective current, former and future
officers, directors, employees, agents, representatives, attorneys, and
shareholders, or encourage or assist any other person or entity making any such
public comments.  BBCN shall use its reasonable best efforts to cause the
members of BBCN’s Board of Directors and its executive officers with the title
of Senior Vice President and above not to make any public comments disparaging
or denigrating Executive or encourage or assist any other person or entity
making any such public comments.  Nothing set forth herein shall be interpreted
to prohibit either party from responding publicly to incorrect public
statements, making truthful statements when required by law, subpoena, court
order, or the like and/or from responding to any inquiry about this Agreement or
its underlying facts and circumstances by any regulatory or investigatory
organization and/or from making any truthful statements in the course of any
legal proceeding.
 
11) Return of Property. No later than the Termination Date, Executive agrees to
return to BBCN all company-owned property in his possession, specifically
including all keys and card keys to company buildings or property; all
company-owned equipment; and all company documents and papers, including all
trade secrets and other confidential company information and, after returning
such information to BBCN, to purge all BBCN confidential information from any
personal computers, tablets or other such devices and otherwise to follow BBCN
security protocols applicable to employees whose employment has been terminated.
 
 
3

--------------------------------------------------------------------------------

 
 
12) Entire Agreement.  This Agreement sets forth the complete agreement between
Executive and BBCN relating the Executive’s termination of
employment.  Executive acknowledges that, except as described in this Agreement,
Executive is not entitled to any further compensation or benefits from
BBCN.  Executive further acknowledges and agrees that, in signing this
Agreement, Executive does not rely and has not relied upon any representations
or statements by BBCN or representative thereof with regard to the subject
matter, basis, or effect of this Agreement or the Release Agreement that are not
specifically set forth in this Agreement or the Release
Agreement.  Notwithstanding the foregoing, nothing in this Agreement is intended
to or shall limit, supersede, nullify, or affect (a) the Incentive Agreement,
(b) Executive’s claims for indemnification and advancement of expenses as a
director, officer or employee of BBCN under the Certificate of Incorporation,
Articles of Incorporation or Bylaws of BBCN and any indemnification agreement or
(c) any duties and responsibilities Executive may have or owe to BBCN by virtue
of any separate agreement or obligation. Without limiting the generality of the
foregoing, after the termination of his employment, Executive shall continue to
have a duty and obligation to maintain the confidentiality of all trade secrets
(including lists of customers and customer prospects of BBCN) and other
confidential information of BBCN and its customers and not to use any such trade
secrets  or other confidential information for any purpose except in connection
with the services to be provided pursuant to Sections 2 and 9 of this Agreement.
 
13) Severability.  If any section, subsection or provision hereof is found for
any reason whatsoever to be invalid or inoperative, that section, subsection or
provision shall be deemed severable and shall not affect the force and validity
of any other provision of this Agreement.  If any covenant herein is determined
by a court to be overly broad thereby making the covenant unenforceable, the
parties agree and it is their desire that such court shall substitute a
reasonable judicially enforceable limitation in place of the offensive part of
the covenant and that as so modified the covenant shall be as fully enforceable
as if set forth herein by the parties themselves in the modified form.  The
covenants of Executive in this Agreement shall each be construed as an agreement
independent of any other provision in this Agreement, and the existence of any
claim or cause of action of Executive against BBCN, whether predicated on this
Agreement or otherwise, shall not constitute a defense to the enforcement by
BBCN of the covenants in this Agreement.
 
14) No Admission of Wrongdoing.  Neither this Agreement nor the Release
Agreement shall be construed as an admission of liability or wrong-doing by
either party.
 
15) No Limitation of Rights.  Nothing in this Agreement shall limit or otherwise
affect BBCN’s rights with respect to any compensation plans, agreements or
arrangements, including, without limitation, any rights it may have to amend,
modify or terminate such plans, agreements or arrangements in accordance with
their terms.
 
16) Governing Law.  This Agreement shall be interpreted, construed, and governed
by the laws of the State of California, excluding any conflicts or choice of law
rule or principle that might otherwise refer construction or interpretation of
this Agreement to the substantive law of another jurisdiction.
 
 
4

--------------------------------------------------------------------------------

 
 
17) Construction.  Each party acknowledges that: (a) it has read this Agreement
and the Release Agreement; (b) it has been represented in the preparation,
negotiation and execution of this Agreement by legal counsel of its own choice;
and (c) it understands the terms and consequences of this Agreement and is fully
aware of the legal and binding effect of this Agreement. This Agreement shall
not be construed more strongly against either party, regardless of who is more
responsible for its preparation.  If there is a conflict between this Agreement
and any present or future law, the part that is affected shall be curtailed only
to the extent necessary to bring it within the requirements of that law.
 
18) Expenses and Fees.  Subject to the next sentence, each party shall bear the
expenses incurred by such party in connection with the negotiation and execution
of this Agreement and the consummation of the transactions contemplated
hereby.  If any legal action or arbitration is brought relating to this
Agreement, the prevailing party in any final judgment or arbitration award, or
the non-dismissing party in the event of a voluntary dismissal by the party
instituting the action, shall be entitled to the full amount of all reasonable
expenses, including all court costs, arbitration fees and actual attorneys’ fees
paid or incurred in good faith.
 
19) Counterparts.  This Agreement may be executed in counterparts, each of which
shall be deemed an original, but all of which together shall constitute one and
the same instrument.
 
20) Successors.  This Agreement may not be assigned by Executive.  In addition
to any obligations imposed by law upon any successor to BBCN, BBCN will require
any successor (whether direct or indirect, by purchase, merger, consolidation or
otherwise) to all or substantially all of the stock, business and/or assets of
BBCN, to expressly assume and agree to perform this Agreement in the same manner
and to the same extent that BBCN would be required to perform it if no such
succession had taken place.  Executive agrees and consents to any such
assumption by a successor or parent of BBCN, as well as any assignment of this
Agreement by BBCN for that purpose.  As used in this Agreement, “BBCN” shall
mean BBCN as herein before defined as well as any such successor or parent that
expressly assumes this Agreement or otherwise becomes bound by all of its terms
and provisions by operation of law.
 
21) Amendment.  This Agreement may be amended only by written agreement executed
by each of the parties.
 
22) Tax Withholding.  BBCN may deduct from all compensation and benefits payable
under this Agreement any taxes or withholdings BBCN is required to deduct
pursuant to state, federal or local laws.
 
23) Internal Revenue Code Section 409A.  To the extent applicable, it is
intended that this Agreement and any payment made hereunder shall comply with
the requirements of Section 409A of the Internal Revenue Code, or an exemption
or exclusion therefrom and any related regulations or other guidance promulgated
with respect to such Section by the U.S. Department of the Treasury or the
Internal Revenue Service and this Agreement shall be interpreted accordingly;
provided that, for the avoidance of doubt, this provision shall not be construed
to require a gross-up or other reimbursement payment in respect of any taxes,
interest or penalties imposed on Executive as a result of Internal Revenue Code
Section 409A.
 
 
5

--------------------------------------------------------------------------------

 
 
IN WITNESS WHEREOF, each party has signed this Agreement on the date shown next
to its signature below.
 



 
BBCN BANCORP, INC.
       
Date: 1-14-2013
By:
/s/ Kevin S. Kim
   
Name:
Kevin S. Kim
   
Title:
Chairman
           
BBCN BANK
         
Date: 1-14-2013
By:
/s/ Kevin S. Kim
   
Name:
Kevin S. Kim
   
Title:
Chairman
           
ALVIN D. KANG
           
Date: 1-14-2013
/s/ Alvin D. Kang  



 
6

--------------------------------------------------------------------------------

 
 
EXHIBIT A
 
RELEASE AND WAIVER OF CLAIMS
 
This Release and Waiver of Claims (“Release Agreement”) is entered into
effective as of January [31], 2013, by and between BBCN Bancorp, Inc. (together,
with its subsidiaries, “BBCN”) and Alvin D. Kang (“you” or “Executive”).
 
BBCN and Executive agree as follows:
 
1. In accordance with the Separation and Release Agreement entered into by and
between BBCN and Executive, effective as of January 14, 2013 (the “Separation
Agreement”), the employment relationship between Executive and BBCN will
terminate at the close of business on January 31, 2013.
 
2. General Release.  Except for those obligations of BBCN created by the
Separation Agreement or this Release Agreement or for any claims to
indemnification and to advancement of expenses as a director, officer or
employee of BBCN you may have under the Certificate of Incorporation, Articles
of Incorporation or Bylaws of BBCN, any indemnification agreement, you may have
entered into with the foregoing or otherwise by law, you, Executive, release and
discharge and promise not to sue BBCN, and each of its or their current and
former partners, directors, officers, employees, representatives, attorneys,
successors and assignees, past and present, and each of them (individually and
collectively, “Releasees”) from and with respect to any and all claims, wages,
release agreements, obligations, demands and causes of action, known or unknown,
suspected or unsuspected, concealed or hidden (collectively, “Claims”), of any
kind whatsoever arising out of or in any way connected with your service as an
employee or director of BBCN (or the termination of such services), including
without limitation any Claims for wages, penalties, severance pay, bonuses or
similar benefits, sick leave, pension, retirement, vacation pay, life insurance,
health or medical insurance or any other fringe benefit, any benefits arising
from any ERISA benefit plan, workers’ compensation or disability, any Claims
under Title VII of the Civil Rights Act of 1964, Civil Rights Act of 1991, the
Americans with Disabilities Act, the Family and Medical Leave Act, the
California Fair Employment and Housing Act, the California Labor Code, and
orders of the California Industrial Welfare Commission, or any other federal,
state or local law, regulation or ordinance, and any other Claims resulting from
any act or omission by or on the part of Releasees committed or omitted prior to
date you sign this Release Agreement.  Notwithstanding anything to the contrary
in this Release Agreement, you are not releasing any claim that may not be
waived as a matter of law.  This Release does not prevent you from filing a
charge with or participating in an investigation by a governmental
administrative agency; but you waive any right to receive any monetary award
resulting from such a charge or investigation.
 
3. ADEA Release.  You also expressly acknowledge and agree that, in addition to
the release set forth in Section 2 above, you are waiving and releasing any and
all rights or claims against Releasees that you may have under the Age
Discrimination in Employment Act of 1967, as amended (“ADEA”), which have arisen
on or before the date you sign this Release Agreement.  You also expressly
acknowledge and agree that:
 
 
7

--------------------------------------------------------------------------------

 
 
(a)           In return for this Release Agreement, you will receive
consideration (including the payments and benefits due under the Separation
Agreement) in addition to any consideration you were already entitled to receive
before entering into this Release Agreement;
 
(b)           You are advised to consult with an attorney before signing this
Release Agreement;
 
(c)           You were given a copy of this Release Agreement and informed that
you have at least twenty-one (21) days in which to consider this Release
Agreement.  If you want to accept this Release Agreement, you must return this
Release Agreement, signed by you, to BBCN within twenty-one (21) days after you
received it or on your last day of employment, whichever is later; and
 
(d)           You understand that you have seven (7) days after you sign this
Release Agreement in which to revoke this Release Agreement (the “Revocation
Period”).  This Release Agreement will not be effective or enforceable until the
Revocation Period expires without you revoking the Release Agreement.  If you
revoke this Release Agreement before the expiration of the Revocation Period,
then this Release Agreement shall be of no force or effect.  To revoke, you must
deliver your written notice of revocation before expiration of the Revocation
Period to the Chairman of the Board of BBCN.
 
4.           California Civil Code Section 1542.  THE RELEASES SET FORTH IN
SECTIONS 2 AND 3 OF THIS RELEASE AGREEMENT APPLY TO KNOWN AND UNKNOWN
CLAIMS.  ACCORDINGLY, YOU EXPRESSLY WAIVE ANY RIGHTS YOU MAY HAVE UNDER
SECTION 1542 OF THE CALIFORNIA CIVIL CODE WHICH PROVIDES AS FOLLOWS:
 
“A GENERAL RELEASE DOES NOT EXTEND TO CLAIMS WHICH THE CREDITOR DOES NOT KNOW OR
SUSPECT TO EXIST IN HIS OR HER FAVOR AT THE TIME OF EXECUTING THE RELEASE, WHICH
IF KNOWN BY HIM OR HER MUST HAVE MATERIALLY AFFECTED HIS OR HER SETTLEMENT WITH
THE DEBTOR.”
 
5.           No Claims Assigned or Filed.  You represent and warrant that you
have not assigned or transferred to any person, BBCN or entity not a party to
this Release Agreement any of the “Claims” released pursuant to Sections 2, 3,
and 4 of this Release Agreement.  You further represent and warrant that neither
you nor anyone acting on your behalf has filed any complaints, charges, or
lawsuits with any court or government agency, or commenced any arbitration
proceeding, relating to any of the “Claims” released pursuant to Sections 2, 3
and 4 of this Release Agreement.
 
6.           Miscellaneous.  This Release Agreement shall be governed by the
laws of the State of California, excluding such state’s conflict of laws
principles.  If any provision of this Release Agreement or its application is
held invalid, the invalidity shall not affect other provisions or applications
of the Release Agreement which can be given effect without the invalid
provisions or application; therefore, the provisions of this Release Agreement
are declared to be severable.  This Release Agreement constitutes the entire
Release Agreement of the parties and supersedes all prior negotiations and all
release agreements, whether written or oral.  This Release Agreement may be
modified only by a writing signed by all of the parties to this Release
Agreement and no waiver of any provision in this Release Agreement shall be
binding on any party unless in writing and signed by such party.  This Release
Agreement is binding on and enforceable against BBCN and your heirs, successors
and assigns.  This Release Agreement is not and shall not be construed as an
indication that you or BBCN may have engaged in any wrongful conduct.  This
Release Agreement may be executed in counterparts, and each counterpart, when
executed, shall have the efficacy of a signed original.  Photographic and
facsimile copies of such signed counterparts may be used in lieu of the
originals for any purpose.
 
 
8

--------------------------------------------------------------------------------

 
 
You have read and understand this Release Agreement and voluntarily sign it
without coercion.
 
BBCN BANCORP, INC.
 
EXECUTIVE
     
By:
     
Name:
     
Title:
   
Alvin D. Kang
 

 
Date of Delivery to Executive: January 14, 2013
 
Date of Signature: January [31], 2013
Date of Receipt by BBCN:
     

 
NOTE:  In order to accept this Release Agreement, You may not sign it before
your last day of work.  Any modification or alteration of any terms of this
Release Agreement voids this Release Agreement in its entirety.
 
 
9